department of the treasury internal_revenue_service washington d c tax exempt and cover on es significant index no dec t ‘bv rat y legend taxpayer a ira x ira y ira z dear this letter is in response to your ruling_request dated date regarding whether distributions from ira z will be considered substantially_equal_periodic_payments for purposes of sec_72 of the internal_revenue_code the code and that the commencement of distributions from ira z will not result in a modification to the stream of substantially_equal_periodic_payments from ira y taxpayer a received a distribution from his former employer’s code sec_401 plan in date taxpayer a transferred the entire account balance in his former employer's plan to ira x in date in date taxpayer a transferred dollar_figure began receiving periodic_payments from ira y in date taxpayer a received a private_letter_ruling from the internal_revenue_service dated date that the methodology for determining the periodic_payments from ira y satisfied the requirements of sec_72 of the code from ira x to ira y and taxpayer a attained age during the calendar_year on date taxpayer a transferred dollar_figure receiving quarterly periodic_payments in the amount of dollar_figure from ira zon date and will continue receiving such payments at least until taxpayer a attains age from ira x to ira z taxpayer a began the amount to be distributed each year from ira z was determined by dividing the account value by an annuity factor equal to the present_value of an annuity of dollar_figure per year payable in quarterly installments beginning at the taxpayer's age in the first distribution year and continuing for the life of the taxpayer the annuity factor was derived using the up-1984 mortality_table and an annual interest rate of per year taxpayer a has not made and will not make any other contributions or rollovers to ira z taxpayer a will not aggregate ira z with any other iras owned by taxpayer a quarterly periodic_payments from ira z will not be adjusted to reflect actual investment experience or to reflect changing interest rates taxpayer a will not commingle any of the funds of ira x y and z and all three iras are and will be maintained in accordance with sec_408 of the code based on the foregoing facts and representations you request that the method of determining periodic_payments from ira z satisfies one of the methods set forth in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to an additional tax under sec_72 unless the requirements of sec_72 of the code are not satisfied and the use of the balance of ira z only in determining the amount of periodic_payments from ira z satisfies the requirements of sec_72 of the code and the commencement of distributions from ira z does not result in a modification under sec_72 to the substantially_equal_periodic_payments from ira y sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence the proposed method for determining quarterly periodic_payments described in the ruling_request is to calculate a quarterly distribution amount for by dividing the account balance of ira z as of date by an annuity factor that is the cost of a one dollar per year life_annuity paid in quarterly installments of one-fourth of a dollar commencing at age the annuity factor is calculated using commutation functions derived from the up-1984 mortality_table using an interest rate of percent the same amounts will be distributed for all subsequent quarterly payments all distributions will be taken from ira z and only from ira z the mortality_table and interest rate used are such that they satisfy the requirements of sec_72 of the code accordingly with respect to ruling_request one we conclude that the method of determining periodic_payments from ira z satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not satisfied with respect to ruling_request two sec_72 of the code and the applicable regulations do not require the aggregation of all iras owned by the same taxpayer for purposes of sec_72 taxpayer a will not commingle any of the funds of ira x and y to calculate and make periodic_payments from ira z accordingly we conclude that the use of the balance of ira z only in ‘ determining the amount of periodic_payments from ira z satisfies the requirements of sec_72 of the code with respect to ruling_request three as previously stated above sec_72 of the code and the applicable regulations do not require the aggregation of all iras owned by the same taxpayer for purposes of sec_72 accordingly we conclude that the commencement of distributions from ira z does not result in a modification under sec_72 to the substantially_equal_periodic_payments from ira y this ruling letter assumes that ira x y and z have met the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by of this group who can be reached at sincerely chu rl alan pipkin manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
